Exhibit 10.21

 

Exhibit C

 

ESURANCE HOLDINGS, INC.
SELECT DEFERRED COMPENSATION PLAN

 


ARTICLE I

 


PURPOSE

 


SECTION 1.01.      PURPOSE. THE PURPOSE OF THIS PLAN IS TO PROVIDE KEY EMPLOYEES
WITH THE ABILITY TO DEFER THE RECEIPT OF CERTAIN TYPES OF COMPENSATION. THE PLAN
IS ALSO INTENDED TO ESTABLISH A METHOD OF ATTRACTING AND RETAINING PERSONS WHOSE
ABILITIES, EXPERIENCE AND JUDGMENT CAN CONTRIBUTE TO THE LONG-TERM STRATEGIC
OBJECTIVES OF THE COMPANY.


 


SECTION 1.02.      UNFUNDED PLAN. THE COMPANY INTENDS THAT THE PLAN BE AN
UNFUNDED NON-QUALIFIED DEFERRED COMPENSATION PLAN MAINTAINED PRIMARILY FOR THE
PURPOSE OF PROVIDING DEFERRED BENEFITS FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED SERVICE PROVIDERS OF THE COMPANY AND ITS SUBSIDIARIES. THE
COMPANY INTENDS FOR THE PLAN TO QUALIFY AS A “TOP HAT” PLAN FOR PURPOSES OF
ERISA.


 


ARTICLE II

 


DEFINITIONS

 

The following terms when used in this Plan have the designated meanings unless a
different meaning is clearly required by the context.

 

SECTION 2.01.      “Account” means the records maintained on the books of the
Company to reflect deferrals of Compensation by a Participant pursuant to
Section 3.03.


 


SECTION 2.02.      “ADMINISTRATOR” MEANS THE PERSON OR COMMITTEE DESIGNATED BY
THE BOARD AS RESPONSIBLE FOR THE DAY-TO-DAY ADMINISTRATION OF THE PLAN.


 


SECTION 2.03.      “AFFILIATE” OF ANY PERSON MEANS ANY OTHER PERSON CONTROLLED
BY, CONTROLLING OR UNDER COMMON CONTROL WITH SUCH PERSON.


 


SECTION 2.04.      “AFTER-TAX” MEANS, WITH RESPECT TO ANY AMOUNT, (I) SUCH
AMOUNT MULTIPLIED BY (II) 1 MINUS THE HIGHEST MARGINAL TAX RATE FOR CORPORATIONS
APPLICABLE UNDER THE CODE.


 


SECTION 2.05.      “AVERAGE DEPLOYED CAPITAL” MEANS, FOR ANY PERIOD, THE AVERAGE
DAILY AMOUNT OF CAPITAL INVESTED IN, LOANED TO, OR GUARANTEED ON BEHALF OF
(INCLUDING REINSURANCE CAPITAL AND SUNK COSTS) THE ESURANCE SEGMENT BY ITS
AFFILIATES IN SUCH PERIOD, AS DETERMINED BY THE BOARD. CAPITAL DEPLOYED BY
AFFILIATES IN THE ESURANCE SEGMENT AT JUNE 30, 2005 WAS $224.6 MILLION,
CONSISTING OF $49.3 MILLION OF EQUITY, $73.4 MILLION OF DEBT AND ACCRUED
INTEREST AND $101.9 MILLION OF REINSURANCE CAPITAL.

 

--------------------------------------------------------------------------------


 

SECTION 2.06.      “Beneficiary” means the person or persons designated pursuant
to Article 5 to receive a benefit pursuant to Section 4.04(a) in the event of a
Participant’s death before his benefit under this Plan has been paid.


 

SECTION 2.07.      “Board” means the Board of Directors of the Company.


 


SECTION 2.08.      “CAUSE” MEANS (I) AN ACT OR OMISSION BY THE PARTICIPANT THAT
CONSTITUTES A FELONY, (II) WILLFUL GROSS NEGLIGENCE OR WILLFUL GROSS MISCONDUCT
BY THE PARTICIPANT IN CONNECTION WITH HIS EMPLOYMENT BY THE COMPANY OR BY A
SUBSIDIARY WHICH CAUSES, OR IS LIKELY TO CAUSE, MATERIAL LOSS OR DAMAGE OR
SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE TO THE COMPANY, (III) THE COMMISSION OF
ANY OTHER ACT OR OMISSION BY THE PARTICIPANT INVOLVING DISHONESTY, DISLOYALTY OR
FRAUD WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) THE
PARTICIPANT’S SUBSTANTIAL AND REPEATED FAILURE TO PERFORM DUTIES AS REASONABLY
DIRECTED BY THE BOARD OR SUPERVISOR, AS APPLICABLE.


 


SECTION 2.09.      A “CHANGE IN CONTROL” SHALL HAVE OCCURRED WHEN (I) ANY PERSON
OR GROUP (WITHIN THE MEANING OF SECTIONS 13(D) OR 14(D)2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED) OTHER THAN WHITE MOUNTAINS INSURANCE GROUP,
LTD  (“WTM”) OR ANY OF ITS SUBSIDIARY OR AFFILIATED COMPANIES, AN UNDERWRITER
TEMPORARILY HOLDING SECURITIES OF THE COMPANY IN CONNECTION WITH A PUBLIC
ISSUANCE THEREOF, OR AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ITS AFFILIATES,
SHALL BECOME THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 UNDER THE
EXCHANGE ACT) OF MORE THAN 50% OF THE FAIR MARKET VALUE OR TOTAL VOTING POWER OF
THE THEN OUTSTANDING COMMON STOCK OF THE  COMPANY, OR (II) THE COMPANY SHALL
HAVE DISPOSED OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANY
PERSON OR GROUP OTHER THAN WTM OR ITS SUBSIDIARY OR AFFILIATED COMPANIES,
PROVIDED, HOWEVER, THAT A CHANGE IN CONTROL SHALL NOT BE DEEMED TO HAVE OCCURRED
FOR PURPOSES OF THIS PLAN IF A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF
THE COMPANY, OR IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE
COMPANY, HAS NOT OCCURRED FOR PURPOSES OF SECTION 409A OF THE CODE.


 


SECTION 2.10.      “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


SECTION 2.11.      “COMPANY” MEANS ESURANCE HOLDINGS, INC. AND ANY SUCCESSOR
THERETO.


 


SECTION 2.12.      “COMPENSATION” MEANS (I) CONSIDERATION DUE TO KEY EMPLOYEES
IN CONNECTION WITH THEIR SALE OF EINC SHARES AND SURRENDER OF EINC OPTIONS
PURSUANT TO THE 2005 RESTRUCTURING  PLAN, AND (II) APPRECIATION ON DEFERRED
COMPENSATION BALANCES UNDER THIS PLAN.


 


SECTION 2.13.      “DIRECTOR” MEANS ANY MEMBER OF THE BOARD WHO IS NOT AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


SECTION 2.14.      “ECONOMIC NET INCOME” MEANS, FOR ANY PERIOD, THE AFTER-TAX
NET INCOME (AFTER ALL COMPENSATION EXPENSES) OF THE ESURANCE SEGMENT FOR SUCH
PERIOD DETERMINED IN ACCORDANCE WITH GAAP, ADJUSTED TO (I) STANDARDIZE
INVESTMENT RETURNS AT THE TEN-YEAR TREASURY YIELD PLUS 100 BASIS POINTS, AND
(II) AMORTIZE POLICY ACQUISITION EXPENSES OVER THE TERM OF THE POLICY AND ITS
EXPECTED RENEWALS, IN EACH CASE AS DETERMINED BY THE BOARD. AS USED

 

2

--------------------------------------------------------------------------------


 


IN THIS DEFINITION, “COMPENSATION EXPENSES” INCLUDE (W) SALARIES AND BONUSES,
(X) CASH LONG TERM INCENTIVE PLAN AWARDS, (Y) APPRECIATION ON ALL DEFERRED
COMPENSATION BALANCES REGARDLESS OF INVESTMENT CHOICE AND (Z) ALL OTHER
COMPENSATION EXPENSES.


 


SECTION 2.15.      “ECONOMIC RETURN” MEANS, FOR ANY PERIOD, (I) ECONOMIC NET
INCOME FOR SUCH PERIOD, PLUS (II) FRANCHISE VALUE ADDED FOR SUCH PERIOD.


 


SECTION 2.16.      “EDU VALUE” MEANS (I) INITIALLY (E.G., WITH RESPECT TO
AMOUNTS CREDITED TO ACCOUNTS IN CONNECTION WITH THE 2005 RESTRUCTURING PLAN),
$1,000.00, AND (II) THEREAFTER AS THE BOARD DETERMINES PERIODIC NET EROAC, THE
PRODUCT OF (A) EDU VALUE IMMEDIATELY PRIOR TO SUCH VALUATION DATE, AND (B) THE
SUM OF (X) ONE AND (Y) NET EROAC FOR THE LATEST PERIOD. FOR EXAMPLE, IF THE
FIRST PERIODIC NET EROAC DETERMINED FOLLOWING THE INITIAL CREATION OF ACCOUNTS
EQUALS 2.0%, THEN EDU VALUE WOULD GROW TO $1,020.00. IF THE NEXT SUBSEQUENT
PERIODIC NET EROAC WAS DETERMINED TO EQUAL -0.5%, THEN EDU VALUE BE REDUCED TO
$1,014.90. NET EROAC IS INTENDED AS A MEASURE OF ECONOMIC VALUE ADDED TO (OR
SUBTRACTED FROM) THE ESURANCE SEGMENT DURING THE RELEVANT PERIOD. AT ANY TIME
THE BOARD MAY, AND AT LEAST ANNUALLY THE BOARD WILL, ASSESS THE APPROPRIATENESS
OF USING NET EROAC IN SUCH CAPACITY AND, IN ITS DISCRETION, THE BOARD MAY (X)
AMEND THE CALCULATION OF NET EROAC OR ANY OF ITS COMPONENTS, OR (Y) ESTABLISH AN
ENTIRELY NEW CRITERIA FOR DETERMINING FUTURE EDU VALUE. THESE ACTIONS SHALL BE
DEEMED WITHIN THE BOARD’S AMENDMENT AUTHORITY UNDER SECTION 6.11.


 


SECTION 2.17.      “EINC” MEANS ESURANCE INC., A DELAWARE CORPORATION.


 


SECTION 2.18.      “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED.


 


SECTION 2.19.      “ESURANCE DEFERRED UNIT” OR “EDU” MEANS A PHANTOM UNIT UNDER
THIS PLAN WITH A VALUE AT ANY TIME EQUAL TO THE EDU VALUE THEN IN EFFECT.


 

SECTION 2.20.      “Esurance Segment” means the Company and its subsidiaries on
a consolidated basis, together with the assets and liabilities of other direct
or indirect subsidiaries of White Mountains Insurance Group, Ltd. which are
maintained in support of the business of the Company and its subsidiaries
(including, without limitation, quota shared business and reinsurance).


 

SECTION 2.21.      “Fiscal Year” means the calendar year.


 


SECTION 2.22.      “FRANCHISE VALUE ADDED” MEANS, FOR ANY PERIOD, THE PRODUCT,
AFTER-TAX, OF (I) THE FRANCHISE VALUE MULTIPLE IN EFFECT FOR SUCH PERIOD, AND
(II) THE EXCESS OF THE ESURANCE SEGMENT’S DIRECT WRITTEN PREMIUM AS OF THE LAST
DAY IN SUCH PERIOD OVER DIRECT WRITTEN PREMIUM AS OF THE FIRST DAY IN SUCH
PERIOD, AS DETERMINED BY THE BOARD.


 


SECTION 2.23.      “FRANCHISE VALUE MULTIPLE” MEANS, INITIALLY, 0.3, OR SUCH
OTHER NUMBER AS IS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION FOLLOWING ANY
REASSESSMENT EVENT.


 


SECTION 2.24.      “FUND” MEANS ANY INVESTMENT FUND SELECTED BY THE
ADMINISTRATOR TO BE OFFERED UNDER THE PLAN.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.25.      “Key Employee” means any executive employee, other
overtime-exempt employee or consultant of the Company or its participating
subsidiaries who the Administrator, in its sole discretion, decides is important
to the ongoing business objectives of the Esurance Segment.

 

SECTION 2.26.      “Net EROAC” initially means, for any period, a fraction
(which may be greater than or less than one), the numerator of which is the
Economic Return for such period and the denominator of which is the Average
Deployed Capital for such period.

 

SECTION 2.27.      “Participant” means a Key Employee who has an Account under
this Plan to which amounts stand credited.

 

SECTION 2.28.      “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

SECTION 2.29.      “Plan” means this “Esurance Holdings, Inc. Deferred
Compensation Plan” as amended from time to time in accordance with its terms.

 

SECTION 2.30.      “Plan Year” means the calendar year.

 

SECTION 2.31.      “Reassessment Event” means any event, transaction, fact or
circumstance affecting the business of the Esurance Segment which the Board in
its sole discretion believes justifies a change to the Franchise Value Multiple.

 

SECTION 2.32.      “Specified Employee Release Date” has the meaning set forth
in Section 4.04(c).

 

SECTION 2.33.      “Termination of Service” means a Key Employee’s separation
from service from any company within the White Mountains Insurance Group, Ltd.
family of companies within the meaning of Section 409A(a)(2) of the Code for any
reason.

 

SECTION 2.34.      “Valuation Date” means the last business day of each calendar
year and any other day that the Administrator makes a new determination of
Account values.

 

SECTION 2.35.      “1999 Option Plan” means the Esurance Inc. 1999 Stock Plan.

 

SECTION 2.36.      “2001 Option Plan” means the Esurance Inc. 2001 Stock Plan.

 

SECTION 2.37.      “2005 Restructuring Plan” means the establishment of balances
under this Plan for certain Key Employees in exchange for their sale of shares
of, and surrender of options to acquire, common stock of Esurance Inc.

 

4

--------------------------------------------------------------------------------


 


ARTICLE III

 


ELIGIBILITY AND DEFERRALS

 

SECTION 3.01.      Eligibility. Each Key Employee designated by the Board as
eligible to participate in the Plan shall be eligible to be a Participant
hereunder. The Board has the sole and complete discretion to determine which Key
Employees are eligible to participate and no Key Employee shall have a right to
be designated as a Participant.

 

SECTION 3.02.      Accounts. The Administrator shall establish an Account for
each Key Employee who elects to defer Compensation pursuant to Section 3.03(a)
or with respect to whom the Board otherwise determines to establish an account
balance and the value determined pursuant to Section 3.05 shall be credited to
such Account.

 

SECTION 3.03.      Deferral of Compensation; Permitted Investments.

 

(a)  Restructuring Plan. Account balances created in connection with the 2005
Restructuring Plan shall be invested pursuant to Section 3.05(b). No payment
date election shall be permitted with respect such Account balances.

 

(b)  No Revocation. Such directions and elections, once executed and filed with
the Administrator, cannot be revoked after the date specified by the
Administrator.

 

SECTION 3.04.      Payment Date.

 

(a)           2005 Restructuring Plan. Payments in respect of the portion of
Accounts attributable to initial balances created in connection with the 2005
Restructuring Plan shall be made according to Article IV.

 

(b)           Method of Payments. All amounts becoming payable to a Participant
under this Plan shall be paid in a single payment.

 

SECTION 3.05.      Value of Participants’ Accounts. The initial Account balances
hereunder shall be deemed invested in EDUs as of the date of the closing of the
2005 Restructuring Plan.

 

(a)           Crediting of Income, Gains and Losses. As of each Valuation Date,
income, gain and loss equivalents (determined as if the Account is invested in
the manner set forth below) attributable to the period following the next
preceding Valuation Date shall be credited to and/or deducted from the Account.

 

(b)           Investment of Account Balance. 100% of Account balances in the
Plan shall at all times prior to distribution be deemed invested in EDUs.

 

(c)           Default Provision. Notwithstanding subparagraph (b) above, the
Board, in its sole discretion, may determine that all Compensation deferrals
shall be deemed to be invested in a Fund determined by the Board other than
EDUs.

 

5

--------------------------------------------------------------------------------


 

(d)           Determinations of Account Value. From time to time in its
discretion but not less than annually as of December 31, the Board shall
determine Account values under the Plan. At such times the Board shall make a
determination of the Net EROAC for the applicable period ending on such
Valuation Date and adjust EDU Value accordingly. Net EROAC for calendar year
2005 shall be calculated as if the year commenced on July 1, 2005.
Determinations of Net EROAC and EDU Value by the Board are final and cannot be
challenged by Participants.


 

(e)           Payment of Account Balances.


 

(i)  Subject to Section 3.05(f), distributions from the Plan triggered by events
which occur within the first three months of any calendar year will be paid
based on Account values as of the immediately preceding year-end Valuation Date.
The date of a distribution pursuant to Section 4.05 shall be considered the
“event” for purposes of this paragraph.

 

(ii)  For distributions which occur after the end of the third month in any
calendar year and to which Section 3.05(e)(i) does not apply (“Non-standard
Distributions”), the Board will calculate a special Net EROAC for the period
commencing with the immediately preceding annual Valuation Date through the last
day of the quarter immediately preceding the date of Non-standard Distribution
and update the value of such Participant’s Account accordingly for purposes of
making such distribution. Such special determinations will be unique to the
Participant for whom they were made, and do not represent official Valuation
Date calculations for any other Participant or any other purpose.

 

(f)            Reassessment Event. The Board may in its discretion determine
from time to time that an event, transaction, fact or circumstance affecting the
business of the Esurance Segment has occurred which validates the use of a
higher or lower multiple in determining the “Franchise Value Added” component of
Net EROAC. The determination of the new Franchise Value Multiple and the manner
in which Net EROAC will be adjusted to reflect such new Franchise Value Multiple
will be in the Board’s sole discretion.


 

(g)           Statements. The Company shall provide an annual statement to each
Participant showing such information as the Board deems appropriate including,
without limitation, the aggregate amount credited to such Participant’s Account
as of a reasonably current date.


 


ARTICLE IV

 


PAYMENT OF BENEFITS

 

SECTION 4.01.      Nonforfeitability. A Participant’s right to the value of his
Account shall be fully vested and nonforfeitable at all times.

 

SECTION 4.02.      Income; Payment Amount. Any payment made pursuant to
Sections 4.03, 4.04, 4.05 or 4.06 shall reflect the income, gains and losses
calculated in the manner described in Section 3.05.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.03.      Time of Payment. The amount credited to the Account of each
Participant shall become payable to the Participant only as provided in
Sections 4.04, 4.05 and 4.06.

 

SECTION 4.04.      Termination of Service. In the event of a Participant’s
Termination of Service while amounts stand credited to his Account, such amounts
shall be paid as provided in this Section 4.04.

 

(a)           Death of Participant. If the Participant’s Termination of Service
is on account of his death, his Account shall be paid to his Beneficiary as a
single payment as soon as practicable, but not later than thirty days after the
Participant’s death.

 

(b)           Other Termination. If the Participant’s Termination of Service is
for a reason other than death, his Account shall be paid to him as a single
payment as soon as practicable, but in no event later than thirty days after the
date on which such Termination of Service occurs.

 

(c)           Specified Employees. Notwithstanding anything to the contrary in
Section 4.04, to the extent required to comply with Section 409A of the Code, in
the case of any Participant who is deemed a “specified employee” for purposes of
Section 409A of the Code, such Participant’s Account balance shall not be paid
to him prior to the date (the “Specified Employee Release Date”) that is six
months after the date of Termination of Service, and shall be paid as a single
payment as soon as practicable following such Specified Employee Release Date.

 

SECTION 4.05.      Withdrawal for Emergency Need.


 

(a)  Authorization. To the extent consistent with Section 409A of the Code, the
Board may permit a Participant who demonstrates an emergency need to withdraw
from the Plan an amount no greater than the amount determined by the Board to be
reasonably necessary to satisfy such emergency need.


 

(b)  Emergency Need. For purposes of this Section 4.05, an emergency need is a
severe financial hardship of a Participant resulting from (i) a sudden and
unexpected illness of or accident to the Participant or a dependent within the
meaning of Section 152(a) of the Code, (ii) a casualty loss to the Participant’s
property or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. A need is not an
emergency need to the extent that it is relieved by reimbursement or
compensation by insurance or otherwise, or by liquidation of the Participant’s
assets insofar as such liquidation would not cause severe financial hardship, or
by cessation of deferrals under the Plan. The Board shall determine in its sole
discretion whether and to what extent an emergency need exists.


 

SECTION 4.06.      Change in Control. Unless otherwise elected by a Participant
in accordance with procedures established by the Administrator, each
Participant’s Account shall be distributed in full in a cash lump sum upon a
Change in Control.

 

SECTION 4.07.      Source of Payment. The Compensation deferred pursuant to this
Plan (and the income, gains and losses credited thereon) shall be a general
obligation of

 

7

--------------------------------------------------------------------------------


 


THE COMPANY. THE CLAIM OF A PARTICIPANT OR BENEFICIARY TO A BENEFIT SHALL AT ALL
TIMES BE MERELY THE CLAIM OF AN UNSECURED CREDITOR OF THE COMPANY. NO TRUST,
SECURITY, ESCROW, OR SIMILAR ACCOUNT NEED BE ESTABLISHED FOR THE PURPOSE OF
PAYING BENEFITS HEREUNDER. THE COMPANY SHALL NOT BE REQUIRED TO PURCHASE, HOLD
OR DISPOSE OF ANY INVESTMENTS PURSUANT TO THIS PLAN; HOWEVER, IF IN ORDER TO
COVER ITS OBLIGATIONS HEREUNDER THE COMPANY ELECTS TO PURCHASE ANY INVESTMENTS
THE SAME SHALL CONTINUE FOR ALL PURPOSES TO BE A PART OF THE GENERAL ASSETS AND
PROPERTY OF THE COMPANY, SUBJECT TO THE CLAIMS OF ITS GENERAL CREDITORS AND NO
PERSON OTHER THAN THE COMPANY SHALL BY VIRTUE OF THE PROVISIONS OF THIS PLAN
HAVE ANY INTEREST IN SUCH ASSETS OTHER THAN AN INTEREST AS A GENERAL CREDITOR.


 

SECTION 4.08.      Withholding. All amounts credited to Participants’ Accounts
pursuant to this Plan and all payments under the Plan shall be subject to any
applicable withholding requirements imposed by any tax (including, without
limitation, FICA) or other law. If any of the taxes referred to above are due at
the time of deferral, instead of at the time of payout, the Participant will be
required to pay (by payroll deduction or check) to the Company the Participant’s
share of any such taxes then due and payable.


 

SECTION 4.09.      Right of Offset. Any amount payable pursuant to this Plan
shall be reduced at the discretion of the Administrator to take account of any
amount due, and not paid, by the Participant to the Company at the time payment
is to be made hereunder.


 


SECTION 4.10.      PAYMENT DENOMINATION. ALL DISTRIBUTIONS UNDER THE PLAN SHALL
BE MADE IN CASH.


 


SECTION 4.11.      DEFEASANCE. SUBJECT TO SECTION 4.07, THE BOARD MAY INSTRUCT
THE COMPANY TO DEFEASE THE COMPANY’S OBLIGATIONS UNDER THE PLAN.


 


SECTION 4.12.      REASSESSMENT EVENT LOOK-BACK PAYMENT. IN THE EVENT A
REASSESSMENT EVENT OCCURS WITHIN THE TWELVE MONTHS FOLLOWING A PARTICIPANT’S
TERMINATION OF SERVICE DUE TO A TERMINATION OF THE PARTICIPANT’S EMPLOYMENT OR
SERVICE BY THE COMPANY OR ITS SUBSIDIARIES WITHOUT CAUSE, THE COMPANY WILL MAKE
A PAYMENT TO SUCH PARTICIPANT (SUBJECT TO APPLICABLE TAX WITHHOLDING) IN AN
AMOUNT WHICH, IN THE BOARD’S DETERMINATION, REPRESENTS THE ADDITIONAL AMOUNT (ON
A PRE-TAX BASIS) WHICH SUCH PARTICIPANT WOULD HAVE RECEIVED IN RESPECT OF HIS OR
HER ACCOUNT IF THE BOARD’S ADJUSTMENT TO THE FRANCHISE VALUE MULTIPLE IN THE
MANNER APPLICABLE TO ALL OTHER PARTICIPANTS HAD BEEN IN EFFECT AT THE TIME THE
ORIGINAL LIQUIDATION VALUE OF THE PARTICIPANT’S ACCOUNT WAS DETERMINED.


 


ARTICLE V

 


BENEFICIARIES

 

SECTION 5.01.      Beneficiary Designation.


 


(A)           DESIGNATION. A PARTICIPANT MAY FROM TIME TO TIME DESIGNATE, IN THE
MANNER SPECIFIED BY THE ADMINISTRATOR, A BENEFICIARY TO RECEIVE PAYMENT PURSUANT
TO SECTION 4.04 IN THE EVENT OF HIS DEATH.

 

8

--------------------------------------------------------------------------------


 

(b)           Absence of Beneficiary. In the event that there is no properly
designated Beneficiary living at the time of a Participant’s death, his benefit
hereunder shall be paid to his estate.


 

SECTION 5.02.      Payment to Incompetent. If any person entitled to benefits
under this Plan shall be a minor or shall be physically or mentally incompetent
in the judgment of the Administrator, such benefits may be paid in any one or
more of the following ways, as the Administrator in his sole discretion shall
determine:


 


(A)           TO THE LEGAL REPRESENTATIVES OF SUCH MINOR OR INCOMPETENT PERSON;


 


(B)           DIRECTLY TO SUCH MINOR OR INCOMPETENT PERSON; OR


 


(C)           TO A PARENT OR GUARDIAN OF SUCH MINOR OR INCOMPETENT PERSON, TO
THE PERSON WITH WHOM SUCH MINOR OR INCOMPETENT PERSON RESIDES, OR TO A CUSTODIAN
FOR SUCH MINOR UNDER THE UNIFORM GIFTS TO MINORS ACT (OR SIMILAR STATUTE) OF ANY
JURISDICTION.


 

Payment to any person in accordance with the foregoing provisions of this
Section 5.02 shall to that extent discharge the Company, which shall not be
required to see to the proper application of any such payment.

 

SECTION 5.03.      Doubt as to Right To Payment. If any doubt exists as to the
right of any person to any benefits under this Plan or the amount or time of
payment of such benefits (including, without limitation, any case of doubt as to
identity, or any case in which any notice has been received from any other
person claiming any interest in amounts payable hereunder, or any case in which
a claim from other persons may exist by reason of community property or similar
laws), the Administrator may, in its discretion, direct that payment of such
benefits be deferred until such right or amount or time is determined, or pay
such benefits into a court of competent jurisdiction in accordance with
appropriate rules of law, or direct that payment be made only upon receipt of a
bond or similar indemnification (in such amount and in such form as is
satisfactory to the Administrator).


 

SECTION 5.04.      Spendthrift Clause. No benefit, distribution or payment under
the Plan may be anticipated, assigned (either at law or in equity), alienated or
subject to attachment, garnishment, levy, execution or other legal or equitable
process whether pursuant to a “qualified domestic relations order” as defined in
Section 414(p) of the Code or otherwise.


 


ARTICLE VI

 


ADMINISTRATION AND RESERVATION OF RIGHTS

 

SECTION 6.01.      Powers of the Board. The Board shall have the power and
discretion to


 


(A)           DETERMINE ALL QUESTIONS ARISING IN THE INTERPRETATION AND
APPLICATION OF THE PLAN;

 

9

--------------------------------------------------------------------------------


 


(B)           DETERMINE THE PERSON OR PERSONS TO WHOM BENEFITS UNDER THE PLAN
SHALL BE PAID;


 


(C)           DECIDE ANY DISPUTE ARISING HEREUNDER;


 


(D)           CORRECT DEFECTS, SUPPLY OMISSIONS AND RECONCILE INCONSISTENCIES TO
THE EXTENT NECESSARY TO EFFECTUATE THE PLAN; AND


 


(E)           HAVE ALL SUCH OTHER POWERS AS MAY BE NECESSARY TO DISCHARGE ITS
DUTIES HEREUNDER; PROVIDED THAT ANY DETERMINATION INVOLVING A PARTICIPANT WHO IS
A MEMBER OF THE BOARD SHALL BE MADE BY THE OTHER MEMBERS OF THE BOARD.


 

SECTION 6.02.      Powers of the Administrator. The Administrator shall have the
power and discretion to


 


(A)           PROMULGATE AND ENFORCE SUCH RULES, REGULATIONS AND PROCEDURES AS
SHALL BE PROPER FOR THE EFFICIENT ADMINISTRATION OF THE PLAN;


 


(B)           DETERMINE ALL QUESTIONS ARISING IN THE ADMINISTRATION OF THE PLAN;


 


(C)           COMPUTE THE AMOUNT OF BENEFITS AND OTHER PAYMENTS WHICH SHALL BE
PAYABLE TO ANY PARTICIPANT IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN;


 


(D)           MAKE RECOMMENDATIONS TO THE BOARD WITH RESPECT TO PROPOSED
AMENDMENTS TO THE PLAN;


 


(E)           ADVISE THE BOARD REGARDING THE KNOWN FUTURE NEED FOR FUNDS TO BE
AVAILABLE FOR DISTRIBUTION;


 


(F)            FILE ALL REPORTS WITH GOVERNMENT AGENCIES, PARTICIPANTS AND OTHER
PARTIES AS MAY BE REQUIRED BY LAW, WHETHER SUCH REPORTS ARE INITIALLY THE
OBLIGATION OF THE COMPANY OR THE PLAN; AND


 


(G)           HAVE ALL SUCH OTHER POWERS AS MAY BE NECESSARY TO DISCHARGE ITS
DUTIES HEREUNDER.


 

SECTION 6.03.      Claims Procedure. If the Board denies any Participant’s or
Beneficiary’s claim for benefits under the Plan:


 


(A)           THE BOARD SHALL NOTIFY SUCH PARTICIPANT OR BENEFICIARY OF SUCH
DENIAL BY WRITTEN NOTICE WHICH SHALL SET FORTH THE SPECIFIC REASONS FOR SUCH
DENIAL; AND


 


(B)           THE PARTICIPANT OR BENEFICIARY SHALL BE AFFORDED A REASONABLE
OPPORTUNITY FOR A FULL AND FAIR REVIEW BY THE BOARD OF THE DECISION TO DENY HIS
CLAIM FOR PLAN BENEFITS.


 

SECTION 6.04.      Consent. By electing to become a Participant, each
Participant shall be deemed conclusively to (i) have accepted and consented to
all terms of the Plan and all actions or decisions made by the Administrator or
the Board with regard to the Plan


 


10

--------------------------------------------------------------------------------



 


AND (II) HAVE AGREED THAT THE COMPANY, THE ADMINISTRATOR AND THE BOARD (AND ANY
PERSON WHO IS EMPLOYED BY, IS A MEMBER OF, OR PROVIDES SERVICES TO OR ON BEHALF
OF, ANY OF THE FOREGOING) SHALL NOT HAVE ANY LIABILITY RELATED TO, OR BE
RESPONSIBLE FOR ANY CLAIM RELATED TO, THE INCURRENCE BY THE PARTICIPANT OF ANY
TAX, INTEREST EXPENSE, LOSS OF DEFERRAL BENEFIT, OR ANY OTHER OBLIGATION,
LIABILITY OR DAMAGE, IN EACH CASE, ARISING UNDER OR RELATED TO SECTION 409A OF
THE CODE. THIS SECTION 6.04 SHALL APPLY TO, AND BE BINDING UPON, THE
BENEFICIARIES, DISTRIBUTEES AND PERSONAL REPRESENTATIVES AND OTHER SUCCESSORS IN
INTEREST OF EACH PARTICIPANT.


 

SECTION 6.05.      Agents and Expenses. The Administrator or the Board may
employ agents and provide for such clerical, legal, actuarial, accounting,
medical, advisory or other services as it deems necessary to perform its duties
under this Plan. The cost of such services and all other expenses incurred by
the Administrator or the Board in connection with the administration of the Plan
shall be paid by the Company.

 

SECTION 6.06.      Allocation of Duties. The duties, powers and responsibilities
reserved to the Board may be allocated among its members so long as such
allocation is pursuant to written procedures adopted by the Board, in which case
no Board member shall have any liability, with respect to any duties, powers or
responsibilities not allocated to him, for the acts or omissions of any other
Board member.

 

SECTION 6.07.      Delegation of Duties. The Administrator and the Board may
delegate any of their respective duties to employees of the Company or its
subsidiaries.

 

SECTION 6.08.      Actions Conclusive. Any action on matters within the
discretion of the Administrator or the Board shall be final, binding and
conclusive.

 

SECTION 6.09.      Records and Reports. The Administrator and the Board shall
maintain adequate records of their respective actions and proceedings in
administering this Plan and shall file all reports and take all other actions as
are deemed appropriate in order to comply with any Federal or state law. Without
limiting the foregoing, upon request, the Administrator shall provide to the
Board the aggregate amounts deemed invested under the Plan and such other
information requested by the Board.

 

SECTION 6.10.      Liability and Indemnification. The Administrator and the
Board shall perform all duties required of them under this Plan in a prudent
manner. The Administrator and the Board shall not be responsible in any way for
any action or omission of the Company, its subsidiaries or their employees in
the performance of their duties and obligations as set forth in this Plan. The
Administrator and the Board also shall not be responsible for any act or
omission of any of their respective agents provided that such agents were
prudently chosen by the Administrator or the Board and that the Administrator or
the Board relied in good faith upon the action of such agents.

 

SECTION 6.11.      Right to Amend or Terminate. The Board may at any time amend
the Plan in any respect, retroactively or otherwise, or terminate the Plan in
whole or in part for any other reason (including, without limitation, following
any Change in Control Event within the meaning of Section 409A of the Code).
However, except as permitted pursuant to the terms of this Plan, no such
amendment or termination shall reduce the amount standing credited


 


11

--------------------------------------------------------------------------------



 


TO ANY PARTICIPANT’S ACCOUNT AS OF THE DATE OF SUCH AMENDMENT OR TERMINATION.
FOLLOWING A TERMINATION OF THE PLAN, INCOME, GAINS AND LOSSES SHALL CONTINUE TO
BE CREDITED TO EACH ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF THIS PLAN UNTIL
THE TIME SUCH ACCOUNTS ARE PAID OUT. IN THE EVENT THAT WTM’S BENEFICIAL
OWNERSHIP OF THE COMPANY’S THEN OUTSTANDING COMMON STOCK FALLS BELOW THIRTY-FIVE
PERCENT, THE PLANS WILL BE TERMINATED AND ACCOUNT BALANCES WILL BE DISTRIBUTED
UPON THE NEXT OCCURRING EVENT OR SERIES OF EVENTS THAT WOULD PERMIT SUCH ACTIONS
TO BE TAKEN IN COMPLIANCE WITH SECTION 409A OF THE CODE (I.E., WITHOUT CAUSING
PARTICIPANTS TO INCUR PENALTY TAXES AS A RESULT OF THE DISTRIBUTION).


 

SECTION 6.12.      Usage. Whenever applicable, the masculine gender, when used
in the Plan, includes the feminine gender, and the singular includes the plural.

 

SECTION 6.13.      Separability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included therein.

 

SECTION 6.14.      Captions. The captions in this document are inserted only as
a matter of convenience and for reference and in no way define, limit, enlarge
or describe the scope or intent of the Plan and shall in no way affect the Plan
or the construction of any provision thereof.

 

SECTION 6.15.      Right of Discharge Reserved. Nothing contained in this Plan
shall be construed as a guarantee or right of any Participant to be continued as
a employee or consultant of the Company or its subsidiaries (or of a right of a
Key Employee or Participant to any specific level of Compensation) or as a
limitation of the right of the Company or its subsidiaries to terminate any Key
Employee or Participant.

 

SECTION 6.16.      Governing Law and Construction. The Plan is intended to
constitute an unfunded, nonqualified deferred compensation arrangement. Except
to the extent preempted by Federal law, all rights under the Plan shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law. No action shall be brought by
or on behalf of any Participant or Beneficiary for or with respect to benefits
due under this Plan unless the person bringing such action has timely exhausted
the Plan’s claim review procedure.

 

SECTION 6.17.      Section 409A of the Code. The Plan is intended to comply with
the requirements of Section 409A of the Code, and, notwithstanding anything in
the Plan to the contrary, the Administrator and the Board are hereby authorized
to take such action as either determines necessary or appropriate to modify the
provisions of this Plan to ensure that the Plan so complies. All references in
the Plan to Section 409A of the Code shall include any successor provision
thereto and any guidance (whether in the form of notices, regulations or
otherwise) promulgated thereunder. Subject to Section 6.11, notwithstanding
anything to the contrary contained herein, any provision of this Plan or any
administrative procedure promulgated with respect to the Plan that is
inconsistent with Section 409A of the Code (excluding, for this purpose, Section
6.04 hereof) shall be automatically deemed amended to the minimum extent
necessary to comply with Section 409A of the Code.

 

12

--------------------------------------------------------------------------------